              Case 2:15-cr-00035-JAM Document 88 Filed 08/28/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   CASE NO. 2:15-CR-00035-JAM
12                                  Plaintiff,   STIPULATION AND ORDER
                                                 TO SET BRIEFING SCHEDULE
13                           v.
                                                 DATE:
14   CLIFFORD ABRAM McDOWELL,                    TIME:
                                                 COURT: Hon. John A. Mendez
15                                  Defendant.
16

17                        STIPULATION TO SET BRIEFING SCHEDULE

18         On August 17, 2020, the defendant filed an Emergency Motion to Reduce Sentence

19 Under 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 80.) That same day, the Court set a briefing

20 schedule by minute order. (Doc. 84.) By this stipulation, the parties jointly request that

21 the Court set the following briefing schedule:

22         1. The United States’s response shall be filed by September 8.

23         2. The defendant’s reply shall be filed by September 15.

24         IT IS SO STIPULATED.

25 ///

26 ///

27 ///

28 ///

      STIPULATED REQUEST FOR BRIEFING SCHEDULE   1
              Case 2:15-cr-00035-JAM Document 88 Filed 08/28/20 Page 2 of 2


1    Dated: August 27, 2020                            MCGREGOR W. SCOTT
                                                       United States Attorney
2

3                                                      /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
4                                                      Assistant United States Attorney
5

6    Dated: August 27, 2020                            /s/ MICHAEL W. BERDINELLA
                                                       MICHAEL W. BERDINELLA
7                                                      Counsel for Defendant
                                                       Clifford McDowell
8

9

10
                                                 ORDER
11
           Based on the request of the parties, the Court adopts the following briefing
12
     schedule. The United States shall file its response to the defendant’s motion by
13
     September 8, 2020. The defendant shall file any reply by September 15, 2020.
14
           IT IS SO ORDERED this 28th day of August, 2020.
15

16                                                    /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
17                                               UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28

      STIPULATED REQUEST FOR BRIEFING SCHEDULE     2
